         Case 1:14-cv-09126-ALC Document 128 Filed 03/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,

               vs.

ANTHONY J. THOMPSON, JR., JAY FUNG,
and ERIC VAN NGUYEN,

                      Defendants,
                                                    Case No.: 14-cv-9126 (KBF)
               and

JOHN BABIKIAN and KENDALL
THOMPSON,

                      Relief Defendants,

NEW YORK COUNTY DISTRICT
ATTORNEY,

                      Intervenor.


DECLARATION OF MARANDA FRITZ IN SUPPORT OF ANTHONY J. THOMPSON
    JR.’S OPPOSITION TO THE PLAINTIFF SECURITIES AND EXCHANGE
      COMMISSION’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       I, Maranda Fritz, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury under

the laws of the United States of America that the following statements are true and correct:

       1.      I am a partner at the law firm of Thompson Hine, LLP, counsel for Defendant

Anthony J. Thompson (“Mr. Thompson”). I have been employed as an attorney by Thompson

Hine for approximately 5 years.
         Case 1:14-cv-09126-ALC Document 128 Filed 03/13/19 Page 2 of 2



       2.      I submit this declaration, made with my personal knowledge, except where

otherwise stated, in support of Mr. Thompson’s Opposition to the Motion for Partial Summary

Judgment filed by the SEC in the above-captioned proceedings.

       3.      Annexed hereto as Exhibit 1 is a true and correct copy of the Declaration of Brent

Baker in support of Defendant Anthony J. Thompson, Jr.’s Motion to Dismiss the Complaint

with exhibits 1-34

       4.      Annexed hereto as exhibit 2 is a true and correct copy of the Amended Complaint

SEC v. Recycle Tech Inc., et al., No. 12-cv-21656 JAL (S.D. Fla.).



I declare under penalty of perjury that the foregoing is true and correct.

Executed on: March 13, 2019
                                                      /s/Maranda Fritz
                                                      Maranda Fritz




                                                  2
